          Case 2:20-cr-00222-RAJ Document 66 Filed 04/15/21 Page 1 of 1



 1                                                              Hon. Richard A. Jones
 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 6                                AT SEATTLE
 7
     UNITED STATES OF AMERICA,
 8                                                 No. 2:20-cr-00222-RAJ
                          Plaintiff,
 9
               v.                                  ORDER
10
     JASON DESIMAS,
11
                          Defendant.
12

13         THIS MATTER comes before the Court upon Defendant Jason DeSimas’s
14   Motion for Temporary Release (Dkt. # 60). Having considered the motion, the
15   government’s response, and the files and pleadings herein, the Court DENIES the
16   motion.
17         While sympathetic to Mr. DeSimas’s circumstances, the Court is not

18   persuaded that the conditions proposed by him are sufficient to ensure the safety of

19   the community and his return to custody. The Court makes these findings for the
     reasons articulated by the government in its response, as well as the Court’s own
20
     findings earlier set forth in its order denying Mr. DeSimas’s motion to revoke
21
     detention order, which are incorporated herein by reference.
22

23
           DATED this 15th day of April, 2021.
24

25
                                                     A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
26


      ORDER - 1
